Citation Nr: 1338540	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  09-11 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for Bell's palsy, left side, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which continued the Veteran's 10 percent rating for Bell's palsy, left side.  

A June 2012 Board decision denied the Veteran's claim for an increased rating for Bell's palsy, left side.  The Veteran appealed the June 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2013, pursuant to a January 2013 Joint Motion for Partial Remand, the Court issued an Order that vacated the portion of the Board's decision that denied an increased rating for Bell's palsy, left side, and remanded the claim to the Board for further proceedings.  

In the June 2012 decision, the Board also reopened a claim for service connection for right and left ear hearing loss, granted service connection for left ear hearing loss and left eye tearing disorder, and remanded claims for service connection for right ear hearing loss and decreased vision in the left eye for additional development.  A subsequent rating decision in January 2013 granted the claim for service connection for right ear hearing loss.  This grant represents a full grant of the benefits sought on appeal for this issue, and therefore, this issue is not before the Board.  Additionally, as the issue of service connection for decreased vision in the left eye remains in remand status, it will not be addressed herein.      

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Joint Motion for Partial Remand and a close review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.

Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

In particular, the Veteran provided an Authorization and Consent Form in June 2009 for private medical records from the Eye Clinic.  However, it does not appear that any attempts have been made to obtain these records.  A February 2010 VA examiner "clearly" found that the Veteran's left eye tearing disorder was related to his Bell's palsy, and the Board accordingly granted service connection for left ear tearing disorder.  Therefore, as the private treatment records from Eye Clinic may relate to the Veteran's Bell's palsy and be helpful to his claim for an increased rating for Bell's palsy, left eye, they should be obtained.  Additionally, the Veteran provided Authorization and Consent Forms dated in November 2007 and June 2009 for private medical records from Dr. Robert Ellison at Anchor Medical.  The Board notes that private treatment records from Dr. Ellison dated in September 2007 and November 2007 were obtained as a result of the Veteran's November 2007 Authorization and Consent Form.  However, as the Veteran subsequently submitted another Authorization and Consent Form for Dr. Ellison in June 2009, it is unclear whether there may be outstanding records from Dr. Ellison's office.  As the private treatment records from Dr. Robert Ellison are pertinent and may be helpful to the Veteran's claim for increased rating for Bell's palsy, left eye, they should also be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for Bell's palsy, left side.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  The Veteran should specifically be asked to provide the appropriate release forms for Eye Clinic and Dr. Robert Ellison at Anchor Medical.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


